Name: Council Regulation (EEC) No 1327/90 of 14 May 1990 amending Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  food technology;  farming systems;  EU finance;  economic policy;  agricultural activity
 Date Published: nan

 Official Journal of the European Communities No L 132 / 2323 . 5 . 90 COUNCIL REGULATION (EEC) No 1327/ 90 of 14 May 1990 amending Regulation (EEC) No 1442 / 88 on the granting, for the 1988 / 89 to 1995 / 96 wine years ," of permanent abandonment premiums in respect of wine-growing areas the permanent abandonment of wine-growing areas should be deemed intervention intended to stabilize the agricultural markets , HAS ADOPTED THIS REGULATION: Article 1 The following Article is hereby inserted in Regulation (EEC) No 1442 / 88 : 'Article 17a Articles 14 , 15 , 16 and 17 shall apply to grubbing-up operations carried out up to 31 December 1989 at the latest . The payment of permanent abandonment premiums as provided for in Article 1 in respect of any abandonment operation carried out between 1 January 1990 and 31 December 1992 shall be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 1 ( 2 ) of Regulation (EEC) No 729 / 70 of the Council of 21 April 1970 on the financing of the common - agricultural policy (*), as last amended by Regulation = (EEC) No 2048 / 88 (**). The Council shall , acting by a qualified majority on a proposal from the Commission , adopt by 31 December 1992 provisions on the financing of the measure after that date . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( z ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 14 of Council Regulation (EEC) No 1442 / 88 ( 4 ) provides that 70 % of expenditure borne by the Member States in granting abandonment premiums is to be reimbursed by the European Agricultural Guidance and Guarantee Fund ; whereas up till now, 50 % of that reimbursement comes from the Guarantee Section and 50 % from the Guidance Section ; whereas the rules for apportioning the burden between the Guidance and Guarantee Sections for the following period need to be revised ; Whereas the first period of application of the measures laid down in Regulation (EEC) No 1442 / 88 shows that the existing financing mechanism does not enable premiums to be paid quickly to wine-growers since it is difficult to provide the paying agencies in the Member States with the necessary sums , which leads to considerable delays ; whereas , under these circumstances , abandonment premiums lose their attraction to a large extent for producers and the aim of restoring balance to the market by this means is jeopardized , particularly as the most recent information regarding the consumption of wine is hardly encouraging ; whereas everything should be done to ensure that the anticipated results are realized in order to avoid massive intervention to absorb the surplus and from 1 January 1990 premiums for (*) Oj No L 94 , 28 . 4 . 1970 , p. 13 . (**) OJ No L 185 , 15 . 7 . 1988 , p. 1 .' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (!) OJ No C 49 , 28 . 2 . 1990 , p. 98 . ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 4 ) OJ No L 132 , 28 . 5 . 1988 , p. 3 .